Citation Nr: 0833714	
Decision Date: 10/01/08    Archive Date: 10/07/08

DOCKET NO.  04-38 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for multiple fragment 
wounds (claimed as left foot injury).

2.  Entitlement to service connection for right knee injury.  

3.  Entitlement to service connection for head injury.

4.  Entitlement to service connection for chloracne (claimed 
as skin rash and sores).

5.  Entitlement to service connection for diabetes mellitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from August 1965 to 
December 1971, including combat service in the Republic of 
Vietnam, and his decorations include the Purple Heart Medal.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January 2004 and May 2007 rating 
determinations of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas.  

A hearing was held before the undersigned acting Veterans Law 
Judge of the Board at the RO in May 2008.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

In May 2008, the veteran indicated that he was claiming 
service connection for multiple fragment wounds, right foot 
injury.  This matter is referred to the RO for appropriate 
action.  

The issues of service connection for head injury, skin 
disorder, right knee injury, and diabetes mellitus are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The veteran does not have residuals of multiple fragment 
wounds or other residuals of a left foot injury.  


CONCLUSION OF LAW

The criteria for service connection for multiple fragment 
wounds, claimed as left foot injury, are not met.  38 
U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

VA's duties to notify and assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  This notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.  For claims pending before VA on or 
after May 30, 2008, 38 C.F.R. § 3.159 was recently amended to 
eliminate a requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  See 73 FR 23353 (Apr. 30, 2008).  

Here, the duty to notify was satisfied through August 2003 
and March 2006 letters to the veteran that addressed all 
three notice elements.  The letters informed the veteran of 
the evidence required to substantiate the claims and of the 
veteran's and VA's respective duties for obtaining evidence.

The veteran did not receive all necessary notice prior to the 
initial adjudication.  However, the lack of complete pre-
decision notice is not prejudicial.  Notice was provided 
prior to the last RO adjudication. 

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In this case, VA obtained service medical records, 
VA medical records, and lay statements.  A VA examination was 
conducted in December 2003 for the veteran's left foot.  A 
nexus opinion is not necessary concerning the left foot claim 
as the evidence does not establish a current left foot 
disability.  VA has satisfied its assistance duties.

Pertinent criteria

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  In order to prevail on the issue of service 
connection, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

The provisions of 38 U.S.C.A. § 1154 indicate that VA must 
accept lay statements concerning incurrence or aggravation of 
combat injuries.

Fragment wounds, left foot injury

The veteran's December 1971 service discharge examination 
report indicates that he had been hospitalized in Vietnam in 
April 1968 for multiple fragment wounds of his left foot.  
His feet were normal on service discharge examination.  

A VA examiner examined the veteran's feet in December 2003.  
There were no scars and all of the toes and joints of the 
veteran's feet had a good range of motion.  X-rays revealed 
no evidence of injury to either foot.  The impression was 
bunions of the big toes.  On VA examination in March 2007, 
the veteran denied numbness and tingling of his feet.  The 
skin of his toes showed no atrophy or ischemic changes.  His 
gait was normal.  

In May 2008, the veteran indicated that he sustained a 
shrapnel fragment wound to his right foot in service due to 
an explosion from a rocket propelled grenade mortar round.  
It was treated and they took the fragments out of his foot.  
After that, it itched and was painful and he sought 
treatment.  He had had chronic right foot problems since 
service.  

In essence, the preponderance of the evidence indicates that 
there are no residuals of the April 1968 in-service left foot 
injury.  None were shown on service discharge examination in 
December 1975, none have been shown by medical evidence since 
then, and none were shown on VA examinations in December 2003 
or March 2007.  The examiners indicated that there were no 
scars, that the joints had a good range of motion, and that 
there was no numbness or tingling, and X-rays revealed no 
evidence of a left foot injury.  The only things shown were 
bunions of the big toes bilaterally.  No fragment wounds or 
other left foot injury residuals are currently shown.  

In the absence of a currently diagnosed left foot fragment 
wound disorder, service connection can not be granted.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau 
v. Derwinski, 2 Vet. App. 141, 143-144 (1992).  


ORDER

Service connection for multiple fragment wounds, claimed as 
left foot injury, is denied.  


REMAND

Head injury, skin, right knee, and diabetes mellitus

Unfortunately, remand is required.  Although the Board 
sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide 
the veteran's claim so that he is afforded every possible 
consideration.

Service personnel records show that the veteran was awarded 
the Purple Heart Medal.  At the veteran's hearing in May 
2008, he intimated that he has a scar on his head, visual 
disturbances, and headaches as a result of a head injury he 
sustained in combat in Vietnam in 1968.  A medical 
examination should be conducted.  

The veteran testified in May 2008 that he had had skin rashes 
in service that started on his feet, and spread up his lower 
legs and to his hands, and that he was treated for it in 
service with creams and was told to keep it dry.  He also 
indicated that he currently has a skin disorder and he 
offered to show it at the hearing.  He indicated that a 
private physician after service had told him that he thought 
it was jungle rot, and had given him medication for it.  The 
records of treatment he received post-service from that 
doctor and any others should be obtained, and a VA 
examination should be conducted.  

On VA examination in December 2003, the veteran reported that 
his right knee had been operated on in the mid 1980s, and the 
examiner indicated that the right knee had been operated on 
and was slightly enlarged but had a good range of motion.  
During the veteran's hearing in May 2008, he indicated that 
he injured his right knee in a parachute jump in 1966, before 
going to Vietnam, and that he was treated for it in service.  
He also provided credible testimony that he has had a 
continuity of right knee problems since service.  A VA 
examination should be conducted to determine what right knee 
disorder the veteran currently has and for an opinion as to 
whether it is related to service.  Beforehand, however, 
treatment records from the 1980's and beforehand, if 
existent, should be obtained.  

The veteran testified in May 2008 that Dr. Malabanian had 
diagnosed him with diabetes mellitus at the St. Paul Hospital 
in Dallas, Texas, in 1974, after he had blacked out.  He 
states that it has been controlled by diet after it was 
initially treated with insulin shots and pills in 1974.  A VA 
examiner in March 2007 considered laboratory data and 
indicated that the veteran does not have current evidence of 
diabetes mellitus.  However, the veteran testified in May 
2008 that during a May 2007 VA hospitalization, diabetes 
mellitus was again diagnosed.  He stated that this was based 
on lab work.  The May 2007 VA hospital report indicates, for 
laboratory data, to see the computerized patient record 
system.  The extracts from it are not of record.  Other 
recent VA medical records report diabetes mellitus also.  The 
records from 1974, the extracts from the May 2007 VA lab 
work, and another VA examination should be obtained.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)

1.  Make arrangements to obtain all 
private VA medical records of treatment 
the veteran received post-service for 
skin problems; records of treatment for 
right knee problems the veteran 
received in the 1980s and beforehand, 
if existent; the records of treatment 
the veteran received from Dr. 
Malabanian and from the St. Paul 
Hospital in Dallas, Texas, from 1974, 
concerning diabetes mellitus; and the 
extracts from the May 2007 VA 
hospitalization lab work.  

2.  Schedule the veteran for a VA 
examination for head injury.  Provide 
the examiner with the claims file.  All 
necessary special studies or tests are 
to be accomplished.  The examiner is to 
review the claims folder.  

The examiner must express an opinion as 
to whether it is at least as likely as 
not (50 percent probability or greater) 
that the veteran currently has any 
disorder, including scars, headaches, 
or visual problems, as a result of an 
in-service head injury.  The examiner 
should consider an in-service head 
injury as having occurred.

The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.

3.  Schedule the veteran for a VA 
dermatology examination.  Provide the 
examiner with the claims file.  All 
necessary special studies or tests are 
to be accomplished.  The examiner is to 
review the claims folder.  

The examiner must express an opinion as 
to whether it is at least as likely as 
not (50 percent probability or greater) 
that the veteran currently has a skin 
disorder which had its onset in 
service. In doing so, the examiner 
discuss the veteran's report of a 
continuity of symptoms since service.  

The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.

4.  Schedule the veteran for a VA right 
knee examination.  Provide the examiner 
with the claims file.  All necessary 
special studies or tests are to be 
accomplished.  The examiner is to 
review the claims folder.  

The examiner must express an opinion as 
to whether it is at least as likely as 
not (50 percent probability or greater) 
that the veteran currently has a right 
knee disorder which had its onset in 
service.  In doing so, the examiner 
must acknowledge the veteran's report 
of a continuity of right knee symptoms 
since service.  The diagnosis should be 
specified.

The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.

5.  Schedule the veteran for a VA 
diabetes mellitus examination.  Provide 
the examiner with the claims file.  All 
necessary special studies or tests are 
to be accomplished.  The examiner is to 
review the claims folder, including any 
1974 private medical records obtained, 
and the lab work extracts from the May 
2007 VA hospitalization which diagnosed 
diabetes mellitus.  

The examiner must express an opinion as 
to whether it is at least as likely as 
not (50 percent probability or greater) 
that the veteran currently has diabetes 
mellitus.

The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.

6.  Thereafter, readjudicate the 
veteran's pending claims in light of any 
additional evidence added to the record.  
If the benefits sought on appeal remain 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


